UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2011, No. 3 Commission File No. 000-24790 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Acquisition of Nishiwaki Fab Background As previously reported, in June 2011, we acquired a fabrication facility in Nishiwaki City, Hyogo, Japan from Micron Technology Inc. (the “Acquisition”).The assets and related business that we acquired are held and conducted through a wholly owned Japanese subsidiary, TowerJazz Japan Ltd. (“TJP”). The fair value of the consideration that we paid to Micron in connection with the Acquisition was $62.6 million, of which $40 million was paid in cash and $22.6 million was paid through the issuance to Micron of 19,678,322 of our ordinary shares. The 19,678,322 ordinary shares that we issued to Micron are subject to a gradual lock-up arrangement that commenced in June 2011 and that provides for releases of 25% of the shares every six months. In connection with the Acquisition, we also entered into a Shareholder Rights and Restriction Agreement with Micron pursuant to which we agreed to file a registration statement to register the resale of the 19,678,322 shares described above, which we intend to file promptly after the filing of this report. In addition, as part of the Acquisition,TJPentered into a wafer supply agreement with Micron. In accordance with the agreement, TJP will manufacture products for Micron at the Nishiwaki facility for at least the next three years with processing technology licensed from Micron under a technology licensing agreement signed between the companies at the closing of the Acquisition.Micron is committed to purchase a minimum volume until the end of the second quarter of 2014. The companies also agreed to provide each other with transition services required for the duration of the transition period of approximately two to three years from the date of the closing of the Acquisition. In connection with the wafer supply agreement between Micron and TJP, Micron transferred materials to TJP for the manufacture of wafers in the facility. These materials, valued by Micron at approximately $19.3 million, are expected to be paid for by TJP in 12 equal monthly payments beginning December 2011. In order to ensure a continued supply of wafers to Micron, we also executed an agreement with Micron pursuant to which we are subject to certain covenants and other protections until June 2013. Purchase Price Allocation The fair value of the consideration that we paid to Micron for the Nishiwaki facility was $62.6 million, of which $40 million was paid in cash and approximately $22.6 million was paid through the issuance to Micron of approximately 19.7 million of our ordinary shares. The costs incurred in connection with the acquisition were approximately $1.5 million and are included in operating expenses. The purchase price has been allocated on the basis of the estimated fair value of the assets purchased and the liabilities assumed. The estimated fair value of the assets, net, amounted to approximately $82.1 million. As the purchase price was less than the fair value of net assets, we recognized a gross gain on the Acquisition of approximately $19.5 million. 2 We believe that the gain realized from the Acquisition derived from: (i) declining forecast and weakening demand for products currently manufactured at the Nishiwaki facility; (ii) the fact that an acquisition of a fab as a whole is less costly than acquiring each fab component separately; (iii) limited opportunities to sell a fab while maintaining the employment level as is; and (iv) the natural disasters in Japan in March 2011. The allocation of fair value is as follows: June 2, 2011 Dollars in thousands Current assets $ Property, plant, and equipment, including real estate Intangible assets Other assets Total assets as of acquisition date Current liabilities Long-term liabilities Total liabilities as of acquisition date Net assets as of acquisition date $ The fair values set forth above are based on a preliminary valuation of the acquired assets and liabilities performed by third party professional valuation experts hired by us to appraise the fair value of the assets in accordance with ASC 805“Business Combinations”.Final valuation of the assets and liabilities may vary significantly. Unaudited Pro Forma Condensed Combined Financial Information The following unaudited pro forma condensed combined financial information is intended to show how the acquisition of TJP might have affected the historical statements of operations of Tower for the nine months ended September 30, 2011 and for the year ended December 31, 2010 had such acquisition been completed at January 1, 2010 and was prepared based on the historical financial results of Tower and TJP. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2011 combine the historical consolidated statement of operations of Tower for the nine months ended September 30, 2011 and of the Nishiwaki fabrication for the six months ended June 2, 2011. The unaudited pro forma condensed combined statements of operations for the year 2010 combine the historical consolidated statement of operations of Tower for the twelve months ended December 31, 2010 and of the Nishiwaki fabrication for the twelve months ended December 2, 2010. 3 The unaudited pro forma statements of operations are provided for informational purposes only and are not necessarily indicative of the results that may have actually occurred had the Acquisition taken place on January 1, 2010, or our future financial position or operating results. The pro forma adjustments are based upon available information and assumptions that we believe are reasonable. The pro forma adjustments include adjustments for reduced depreciation and amortization expense as a result of the application of the purchase method of accounting. The pro forma results also exclude the acquisition costs that were expensed during the nine months ended September 30, 2011 and the gain from acquisition, including the tax effects for the same periods. Under the purchase method of accounting, the total purchase price is allocated to the net tangible and intangible assets and liabilities, based on various estimates of their respective fair values. We performed the valuation of all the assets and liabilities in accordance with ASC 805-“Business Combinations”. The depreciation and amortization expense adjustments reflected in the pro forma results of operations are based on the valuation of our tangible and intangible assets described above. As those values are based on a preliminary valuation of TJP assets and liabilities performed by third party professional valuation experts final valuation may vary significantly. The unaudited pro forma condensed combined statement of operations for the nine months ended September 30, 2011 presented herein, does not necessarily include complete realization of cost savings from operating efficiencies, synergies or any other of the effects resulting from the acquisition of the facility from Micron, if any. 4 UNAUDITED COMBINED PRO-FORMA CONDENSED STATEMENTS OF OPERATIONS For the Nine Months ended September 30, 2011 (dollars in thousands, except per share data) Tower for the nine months ended September 30, 2011 MJP for the six months ended March 3, 2011(i) Adjustments of MJP results from six months ended March 3, 2011 to six months ended June 2, 2011(ii) MJP for the six months ended June 2, 2011 Pro Forma Adjustments to carve out Nishiwaki Fab results out of MJP results(iii) Pro forma six months ended June 2, 2011 of the Nishiwaki Fab Pro Forma Adjustments(iv) Pro Forma Combined Revenues $ $ $ ) $ $ ) $ $ ) $ Cost of revenues ) ) ) Gross Profit (loss) ) ) Operating costs and expenses Research and development (income) expenses, net ) ) Marketing, general and administrative (income) expenses ) ) Other operating (income) expenses ) Operating profit (loss) ) Financing income (expenses), net ) ) ) 27 ) ) Gain on acquisition ) Other income, net Profit (loss) before income tax ) ) Income tax benefit (expense) Gain (loss) for the period $ ) $ ) $ $ ) $ Loss per Ordinary Share: Weighted Average number of Ordinary Shares outstanding in thousands Loss per share $ ) $ 5 UNAUDITED COMBINED PRO-FORMA CONDENSED STATEMENTS OF OPERATION For the Year ended December 31, 2010 (dollars in thousands, except per share data) Tower for the twelve months ended December 31, 2010 MJP for the twelve months ended September 2, 2010 (i) Adjustments of MJP results from twelve months ended September 2, 2010 to twelve months ended December 2, 2010(ii) Pro forma Adjustments to carve out Nishiwaki Fabresults out of MJP results(iii) Pro Forma twelve months ended December 2, 2010 of Nishiwaki Fab Pro Forma Adjustments (v) Pro Forma Combined Revenues $ ) $ $ $ Cost of revenues ) ) ) Gross Profit (loss) ) Operating costs and expenses Research and development (income) expenses, net Marketing, general and administrative (income) expenses ) 74 Other operating (income) expenses ) ) 74 Operating profit (loss) Financing income (expenses), net ) ) 51 ) ) Other income (expenses), net 65 15 15 80 Profit (loss) before income tax ) Income tax benefit (expense) (12, 830
